                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


STEVEN J. RUSSELL and
NANCY J. RUSSELL,

       Plaintiffs,

     v.                                                        Case No. 19-CV-119

SANTANDER CONSUMER USA, INC.,
ASSETSBIZ-WISCONSIN, LLC, and
MICHAEL A. SANCINATI,

      Defendants.


          DECISION AND ORDER ON DEFENDANTS’ MOTION
  FOR SUMMARY JUDGMENT AS TO PLAINTIFFS’ WISCONSIN CONSUMER
                         ACT CLAIMS


       Steven and Nancy Russell bought a 2013 Dodge Journey from a dealership in

Illinois. Santander Consumer USA, Inc. purchased the Russells’ retail installment contract

for the vehicle. After falling behind on their payments, Santander obtained a judgment of

replevin and enlisted AssetsBiz-Wisconsin, LLC, and its repossession agent, Michael

Sancinati, to repossess the Russells’ vehicle. The Russells sue AssetsBiz and Sancinati for

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

and sue all three defendants for violations of the Wisconsin Consumer Act (“WCA”), Wis.

Stat. 421 et seq., stemming from the repossession.

       AssetsBiz and Sancinati moved for summary judgment as to the FDCPA claim on

the grounds that neither are “debt collectors” pursuant to the statute. They further moved

for summary judgment as to the WCA claims on the grounds that the Russells entered into

their retail installment contract in Illinois and the WCA only applies to consumer
transactions made in Wisconsin. In a decision dated September 20, 2019, I denied the

defendants’ motion for summary judgment as to the plaintiffs’ FDCPA claim. (Docket #

42.) I allowed the parties to file supplemental briefing as to the plaintiffs’ WCA claims. The

parties have filed supplemental briefs on this issue. (Docket # 43 and Docket # 44.) I will

refer to the facts as cited in the September 20, 2019 decision and will not repeat them here.

       The Russells sued AssetsBiz and Sancinati under Wis. Stat. §§ 425.206(2),

427.104(1)(h), and 427.104(1)(j). The parties do not dispute that the territorial scope of the

WCA is governed by Wis. Stat. § 421.201 and that the WCA generally applies to consumer

transactions made in Wisconsin. The Russells do not dispute that the contract was executed

in Illinois. (Defs.’ Proposed Findings of Fact (“DPFOF”) ¶ 3, Docket # 32 and Pls.’ Resp.

to DPFOF (“Pls.’ Resp.”) ¶ 3, Docket # 36.) As I previously discussed, however, the law is

not without exceptions. Again, the Wisconsin Court of Appeals in Credit Acceptance Corp. v.

Kong, 2012 WI App 98, 344 Wis. 2d 259, 822 N.W.2d 506 found that the WCA “may come

to govern a transaction even if the transaction is not made in this state. For example, certain

portions of the WCA apply to actions or other proceedings ‘brought in this state to enforce

rights arising from consumer transactions . . . wherever made.’” Id. ¶ 11 (quoting Wis. Stat.

§ 421.201(5)). The court of appeals explained: “In other words, a creditor must comply with

certain portions of the WCA (namely, subchapters I and II of Wis. Stat. ch. 425) if it wishes

to bring suit in Wisconsin. Thus, when [the creditor] filed the present action, it essentially

consented to be governed by subchapters I and II of ch. 425.” Id.

       As I previously noted, Santander brought a replevin action against the Russells in

Wisconsin; thus, Santander consented to be governed by subchapters I and II of chapter 425

of the WCA. (Docket # 42 at 12.) What was unclear, however, was whether the Kong

                                              2
holding extended to AssetsBiz and Sancinati, the repossession agents acting on the

creditor’s behalf.

       AssetsBiz and Sancinati argue that Kong is distinguishable. In Kong, a creditor

brought a deficiency action against the debtor in Wisconsin and the court of appeals found

that in doing so, the creditor consented to be governed by the WCA. AssetsBiz and

Sancinati argue that Kong’s holding does not extend to them because they never filed a

lawsuit in Wisconsin—they were only acting on Santander’s behalf. (Docket # 43 at 2–3.)

The Russells cite Gable v. Universal Acceptance Corp. (WI), 338 F. Supp. 3d 943 (E.D. Wis.

2018) for the proposition that because AssetsBiz and Sancinati were Santander’s agents,

they were subject to the same limitations as the principal that sent them. (Docket # 44 at 2.)

In Gable, the plaintiffs similarly sued the creditor and the repossession agents under Wis.

Stat. § 425.206(2)(a) and §§ 427.104(1)(g) and (j). The creditor argued that it could not be

held liable for the repossessor’s actions because the repossessor was an independent

contractor. Id. at 953. Wis. Stat. § 425.206(2)(a) states that “[i]n taking possession of

collateral or leased goods, no merchant may . . . [c]ommit a breach of the peace.” The Gable

court noted that the WCA defines merchant as:

       a person who regularly advertises, distributes, offers, supplies or deals in real
       or personal property, services, money or credit in a manner which directly or
       indirectly results in or is intended or designed to result in, lead to or induce a
       consumer transaction. The term includes but is not limited to a seller, lessor,
       manufacturer, creditor, arranger of credit and any assignee of or successor to
       such person. The term also includes a person who by his or her occupation
       holds himself or herself out as having knowledge or skill peculiar to such
       practices or to whom such knowledge or skill may be attributed by his or her
       employment as an agent, broker or other intermediary.

Id. (quoting Wis. Stat. § 421.301(25)). The Gable court further noted that the creditor, not its

repossessors, falls within the definition of “merchant” and thus is covered by the WCA. Id. at

                                               3
954–55. However, the court found that the creditor cannot avoid liability for actions taken

on its behalf and at its request by using a third-party. Id. at 955.

       This raises an additional issue—if repossessors do not fall under the definition of

“merchant,” are they subject to the WCA? I have not found a clear answer to this question.

This issue was not brought before the Gable court and despite making the above statement

regarding repossessors not falling under the definition of “merchant,” the Gable court simply

assumes repossessors do fall under the WCA. However, just as the FDCPA generally

excludes repossessors from its definition of “debt collector” but allows a cause of action

against a repossessor for a violation of 15 U.S.C. § 1692f(6), Nadalin v. Auto. Recovery Bureau,

Inc., 169 F.3d 1084, 1085 (7th Cir. 1999), it seemingly follows that a repossessor who

allegedly violates Wis. Stat. § 425.206(2)(a) should not escape liability simply because he

was acting on the creditor’s behalf. This reading of the statute is in line with the WCA’s

general directive to liberally construe the law to promote its underlying purpose of

protecting consumers, see Wis. Stat. § 421.102, as well as the Wisconsin courts’ instruction

to coordinate its interpretations of the WCA with the FDCPA, see Brunton v. Nuvell Credit

Corp., 2010 WI 50, ¶ 45, 325 Wis. 2d 135, 161, 785 N.W.2d 302, 314.

       The entire repossession effort—from the replevin action to the dispatching of

AssetsBiz and Sancinati to collect the collateral—occurred in Wisconsin. If Santander

consented to be governed by subchapters I and II of ch. 425 by beginning this process in

Wisconsin, it defies logic that Santander’s repossession agents would have free reign to

violate Wisconsin law in their collection efforts simply because the original agreement was

signed in Illinois.



                                                 4
       As to the Russells’ Wis. Stat. §§ 427.104(1)(h) and 427.104(1)(j) claims, Wis. Stat. §

421.201(4) specifically states that “Chapter 427 applies to any debt collection activity in this

state.” In Gable, the court found that repossession agents fell within the WCA’s definition of

“debt collector,” Wis. Stat. § 427.103(3), because they were “indirectly assisting [the

creditor] in the collection of its debt.” 338 F. Supp. 3d at 956. Thus, the court found that the

repossession agents could be liable for violations of chapter 427. Given that the debt

collection activities occurred in Wisconsin and AssetsBiz and Sancinati were engaged in

debt collection activity, they could be liable to the Russells if the alleged violations are

established.

       For these reasons, the defendants’ motion for summary judgment as to the plaintiffs’

WCA claims is denied.

                                           ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendants’ motion for summary

judgment (Docket # 29) is DENIED as to Counts Two and Three of the complaint.




       Dated at Milwaukee, Wisconsin this 8th day of November, 2019.


                                                   BY THE COURT:

                                                   s/Nancy Joseph____________
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                               5
